                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:12-CR-208-D


UNITED STATES OF AMERICA                        )
                                                )
                                                )
                    v.                          )               ORDER
                                                )
DAVID ELLIS,                                    )   .


                                                )
                           Defendant.           )

        On June 25, 2020, David Ellis ("Ellis" or "defendant'') moved pm se for compassionate

release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5238-41 (2018) (codified as amended at 18 U.S.C. § 3582), and for appointment of counsel [D.E.

ll8]. On June 14, 2021, Ellis moved again for compassionate release [D.E. 142].. On April 15,

2021, Ellis, through counsel, filed a memorandum and exhibits in support [D.E. 151, 152]. On April

27, 2021, the government responded in opposition and filed exhibits in support [D.E. 155]. As

explained below, the court denies Eilis's motion.

                                                        I.

        On August 26, 2013, pursuant to a written plea agreement, Ellis pleaded guilty to possession

of a stolen firearm (count two) and possession of an unregistered firearm (count three). See [D.E.

60, 61~ 89]. On February 24, 2014, the court held a sentencing hearing and adopted the facts set

forth in the Presentence Investigation Report ("PSR"). See [D.E. 77, 81, 82, 90]. After ruling on

the objections, the court calculated Ellis' s total offense level to be 35, his criminal history category

to be IV, and his advisory guideline range to be 235 to 240 months' imprisonment. See [D.E. 82]

l; [D.E. 90] 4--33. After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the

court sentenced Ellis to 120 months' imprisonment on count two and 115 months' consecutive


            Case 5:12-cr-00208-D Document 157 Filed 06/14/21 Page 1 of 8
imprisonment on count three, for a total sentence of 23S months' imprisonment. See [D.E. 81] 2;

[D.E. 90] 41-47. Ellis appealed [D.E. 83]. On October 23, 2014, the United States Court of

Appeals for the Fourth Circuit dismissed Ellis' s appeal in part and affirmed the judgment in part.

See United States v. Ellis, S8S F. App'x S8, S8-S9 (4th Cir. 2014) (per curiam) (unpublished); [D.E.

92, 93].

       On June 19, 201S, Ellis moved to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 225S [D.E. 9S, 99, 107]. On May 27, 2016, the court dismissed the motion. See [D.E. 108]. Ellis

appealed [D.E. 112]. On October 18, 2016, the Fourth Circuit dismissed the appeal. See Ellis v.

United States, 669 F. App'x 65S, 6S6 (4th Cir. 2016) (per curiam) (unpublished); [D.E. 117, 118].

       On January 9, 2019, Ellis moved for sentence reduction under the First Step Act [D.E. 128,

129]. On April 21, 2020, Ellis moved for compassionate release [D.E. 136]. On June 1, 2020, the

court denied Eilis's motions [D.E. 137].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminjstrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3S82(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

                                                  2

           Case 5:12-cr-00208-D Document 157 Filed 06/14/21 Page 2 of 8
under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's
                                                                               I
application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 ant. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                     . (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or


                                                    3

             Case 5:12-cr-00208-D Document 157 Filed 06/14/21 Page 3 of 8
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionin the term.of imprisonment." U.S.S.G. § 1B1.13 cmt. n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not




                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not e~ted to recover.

                (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                    is experiencing a serious deterioration in physical or mental health
                    because of the aging process; and (iii) has served at least 10 years or 75
                    percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                  4

            Case 5:12-cr-00208-D Document 157 Filed 06/14/21 Page 4 of 8
updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,~, United States v. High. 997 F.3d 181, 186 (4th Cir. 2021); United States
                                                       r

v. Kibble, 992 F.3d326, 330--31 (4th Cir. 2021); United States v. McCoy, 981 F.3d271, 280--84 (4th

Cir. 2020). Rather,"[section] lB 1.13 only applies when a request for compassionate release is made

upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330--31. Nevertheless, section

lB 1.13 provides informative policy when assessing 8J1 inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). See High, 997 F.3d at 186; McCoy, 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See, e.g.• McCoy, 981 F.3d at 280--84; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v.   ~       980 F.3d 1178, 1180--81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       On August 31, 2020, Ellis submitted a compassionate release request, which the warden

denied on September 25, 2020. See [D.E. 142-1] 1-2; [D.E. 155-1]. On January 26, 2021, Ellis

filed another request, but received no response. See [D.E. 151] 1, 6; [D.E. 151-2]; cf. [D.E. 142] 1,

10--11; [D.E. 155] 3. The government has not invoked section 3582's exhaustion requirement

clearly. See [D.E. 155] 3; United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2


       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must '1>roperly invoke" the rule
for this court to enforce it. See~ 960 F.3d at 833-34.

                                                 5

           Case 5:12-cr-00208-D Document 157 Filed 06/14/21 Page 5 of 8
Accordingly, the court addresses Eilis's claim on the merits.

       Ellis seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Ellis cites the COVID-19 pandemic, his age (60), his race, and his diabetes, hypertension,

obesity,andhighcholesterol. See [D.E.142] 3, 12; [D.E.142-1] 3-78; [D.E.151] 1--4, 13-14, 17;

[D.E. 152]. Ellis also cites the conditions at FCI Williamsburg, his rehabilitation efforts, and his

release plan. See [D.E. 142] 2, 12-13; [D.E. 151] 3, 14, 16-17; [D.E. 151-3].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt n.l(A)(ii). Although Ellis states that he

suffers from diabetes, hypertension, obesity, and high cholesterol, he has not demonstrated that he

is not going to recover from these conditions or that they cannot be treated while Ellis serves his

sentence. Accordingly, reducing Eilis's sentence is not consistent with application note l(A). See

18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Ellis' s medical conditions, Ellis' s rehabilitation efforts, and his release plan

are extraordinary and compelling re_asons under section 3582(c)(l)(A). Cf. United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Ellis' s sentence. See

High, 997 F.3d at 187-91; Kibble, 992 F.3d at 331-32; United States v. Chambliss, 948 F.3d 691,

693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Ellis is 60 years old and engaged in serious, violent cnminal conduct in 2012. See PSR ft

                                                  6

           Case 5:12-cr-00208-D Document 157 Filed 06/14/21 Page 6 of 8
6--11. Ellis possessed a stolen, unregistered firearm while kidnapping and assaulting his girlfriend

and her mother, resulting in serious bodily injury. See id. During a subsequent standoffwith police,

Ellis continued to assault his girlfriend and threatened police officers. See id.; [D.E. 90] 6--33. After

being arrested and while in custody, Ellis attempted to obstructed justice by unlawfully attempting

to influence the victims. See PSR ff 9-10. Moreover, Ellis is a violent recidivist with a history of

horrific crimes against intimate partners. See id. ff 14-28. For example, Ellis held a box-cutter to

his estranged wife's throat and threatened to kill her, stabbed the same wife in the back with a knife

and led her to a wooded area, and killed his girlfriend's cat and assaulted her by repeatedly striking

her in the head with a metal tire tool until she passed out See id Ellis has convictions for burning

an uninhabited dwelling, assault with a deadly weapon inflicting serious injury, driving under the

influence, larceny, escape, assault inflicting serious injury, fictitious information to an.officer, assault
                                                                                 _.


on a female, reckless driving to endanger, possession of cocaine, driving while impaired, habitual

misdemeanor assault (two counts), communicating threats, false imprisonment, assault with a deadly

weapon inflicting serious injury, and habitual felon. See id. Ellis also has performed poorly on

supervision and has virtually no work history. See id. ff 14-28, 43; [D.E. 155-2]. Furthermore,

although Ellis has taken some positive steps while incarcerated, Ellis has been sanctioned for

refusing a drug test (2021 ), disruptive conduct (2020), masturbating while staring at a female staff

member (2019), and engaging in sexual acts (2016 and 2018). See [D.E. 151-3]; [D.E. 155-2].

          The court has considered Ellis's exposure to COVID-19, his medical conditions, his

rehabilitation efforts, and his release plan. Cf. Pep_per v. United States, 562 U.S. 476, 480-81

(2011);   Him 997 F.3d at 187-91; United States v. McDonald, 986 F.3d 402,412 (4th Cir. 2021);
UnitedStatesv. Mm1in, 916F.3d389, 398 (4th Cir. 2019). Having considered the entire record, the

steps that the BOP has taken to address COVID-19, the section 3553(a) factors, Ellis's arguments,

                                                     7

             Case 5:12-cr-00208-D Document 157 Filed 06/14/21 Page 7 of 8
the government's persuasive response, Ellis' s horrific criminal conduct and criminal history, Ellis' s

serious misconduct while incarcerated, and the need to punish Ellis for his serious criminal behavior,

to incapacitate Ellis, to promote respect for the law, to deter others, and to protect society, the court

declines to grantEllis's motion for compassionate release. See,~ Chavez-Meza v. United States,

138 S. Ct. 1959, 1966--68 (2018);      Him 997 F.3d at 187-91; Ruffin, 978 F.3d at 1008--09;
Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4: 13-CR-28-BR, 2020 WL 205515, at *2

(E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam)

(unpublished).

       As for Ellis's request for home confinement, Ellis seeks relief under the CARES Act. See

[D.E. 142, 151]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at •t (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943476, at •3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Ellis' s request for home confinement.

                                                   II.

       In sum, the court DENIES Ellis's motions for compassionate release [D.E. 138, 142],

DENIES Ellis's motion for appointment of counsel as moot [D.E. 138], and DISMISSES Ellis's

request for home confinement.

      . SO ORDERED. This .JL day of June 2021.



                                                            United States District Judge

                                                   8

            Case 5:12-cr-00208-D Document 157 Filed 06/14/21 Page 8 of 8
